NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             JUN 23 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

CREDIT BUREAU CONNECTION,                       No. 12-17708
INC., a California corporation,
                                                D.C. No. 1:10-cv-01202-DLB
              Plaintiff - Appellee,

  v.                                            MEMORANDUM*

WILLIAM PARDINI, an individual;
B.T.B., INC., a California corporation,
DBA Data Consultants,

              Defendants - Appellants.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Dennis L. Beck, Magistrate Judge, Presiding

                       Argued and Submitted June 12, 2014
                            San Francisco, California

Before: SCHROEDER, GRABER, and BYBEE, Circuit Judges.

       Defendants-Appellants William Pardini and B.T.B., Inc., doing business as

Data Consultants (collectively “Data Consultants”), appeal the district court’s order

denying their motion to enforce a settlement agreement and judgment against


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Plaintiff-Appellee Credit Bureau Connection, Inc. The district court had

jurisdiction under 28 U.S.C. §§ 1331 and 1367 because the stipulated judgment

expressly provided that the court retained jurisdiction over disputes relating to the

enforcement or breach of the parties’ settlement agreement. See Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994). We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

      As an initial matter, the district court did not abuse its discretion by

declining to hold an evidentiary hearing before denying Data Consultants’ motion.

“Where material facts concerning the existence or terms of an agreement to settle

are in dispute, the parties must be allowed an evidentiary hearing.” Callie v. Near,

829 F.2d 888, 890 (9th Cir. 1987). The court accepted declarations and heard

argument. The parties relied on the briefs and declarations rather than expressly

requesting the opportunity to present witnesses. Data Consultants did not identify

any “material facts” that could not be resolved by reference to the terms of the

settlement agreement, the declarations submitted by the parties, and the court’s

prior dealings with the litigants. See City Equities Anaheim, Ltd. v. Lincoln Plaza

Dev. Co. (In re City Equities Anaheim, Ltd.), 22 F.3d 954, 958 (9th Cir. 1994) (“It

is true that summary enforcement is inappropriate where material facts concerning




                                           2
the existence or terms of a settlement agreement are in dispute. Here, however, no

material facts are in dispute.” (internal citation omitted)).

      The district court found that Credit Bureau Connection breached the parties’

settlement agreement by (1) failing to identify the zipped copy of the source code

on Darin Larsen’s laptop computer as required by Paragraph 3(A) of the

Memorandum of Understanding and (2) failing to provide the June 21 flash drive

as required by Paragraph 7 of the Addendum to the Memorandum of

Understanding. Credit Bureau Connection might have breached a third provision

of the agreement when Larsen “copied” the source code in order to move it from

the June 21 flash drive to the Kingston flash drive and to save it as a zip file on his

laptop computer. Paragraph 1(I) of the Memorandum of Understanding prohibits

Credit Bureau Connection from “copying” the source code. The district court

found, however, that those breaches either were immaterial or had been cured, and




                                           3
the court therefore denied Data Consultants’ motion to enforce the settlement

agreement.1 Those conclusions are not erroneous.

       AFFIRMED.




      1
        Data Consultants also requests non-contract remedies related to other
causes of action, such as copyright infringement. In the context of this motion to
enforce the settlement agreement and stipulated judgment, the district court’s
jurisdiction is limited by the terms of the stipulated judgment to “disputes between
the parties relating to the enforcement or breach of the parties’ settlement
agreements.” See Kokkonen, 511 U.S. at 381. The district court did not err in
advising the parties to initiate a separate action if they wish to litigate other claims.

                                            4